Order filed December 17, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00181-CR
                                  ____________

                      JOHN KEVIN DUFOUR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1522339

                                     ORDER

      Appellant’s brief discloses the name of a child victim of sexual assault under
the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App. P. 9.10(b).
Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 by December 27, 2019.



                                  PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.